t c memo united_states tax_court randall mark jacobson petitioner v commissioner of internal revenue respondent docket no filed date p prepared form sec_1040 as joint tax returns for and p made substantial payment of estimated_tax for each of these years each year’s form_1040 directed that the overpayment shown thereon be applied to the next year’s estimated_tax respondent determined that p had not filed tax returns and sent a notice_of_deficiency to p for each of these years the parties have agreed that p’s tax_liability for each of these years is slightly more than the liability shown on the form_1040 p contends that each tax_return was filed on or about oct the extended due_date of the tax_return r contends that p filed tax returns for all years on date and not before held on the basis of the record herein p has carried his burden of proving that it is more_likely_than_not that he filed joint tax returns for and on or before date the date which is shown as the return received date on the transcript of account for each of the years - - held further p has failed to carry his burden of proving that his tax_return for any of the years was filed less than months and day after the extended due_date for that tax_return randall mark jacobson pro_se richard a stone for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in individual income_tax and additions to tax under sec_6651 a late filing of tax_return and underpayment of estimated_tax against petitioner as follows additions to tax_year deficiency’ sec_6651 a sec_6654 sbig_number -- s240 dollar_figure big_number big_number big_number of these amounts dollar_figure for dollar_figure for and dollar_figure for are self-employment taxes under ch the remaining amounts are ch income taxes after concessions by both sides the issue for decision is ‘unless indicated otherwise all section and chapter references are to sections and chapters of the internal_revenue_code_of_1986 as in effect for the years in issue the parties’ agreements are sufficient to calculate the amount of petitioner’s and evalyn v jacobson’s joint tax_liability for each year at the time of the trial the parties stipulated that petitioner had a overpayment of about dollar_figure a overpayment of about dollar_figure and a underpayment of about dollar_figure respondent concedes the additions to tax for and - - whether petitioner’s tax returns for the years in issue were filed on or about date on or about october of the respective year the last day of the extended filing period or some other date or dates the parties understand that allow- ability of credits or refunds of overpayments for and and liability for additions to tax for will be resolved by our determinations as to dates of filing findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioner resided in clarksville maryland for all relevant times petitioner has been married to evalyn v jacobson hereinafter sometimes referred to as evalyn in or about the 17th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax in or about the 26th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax in or about the 39th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax in or about the 6th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax in or about the 19th week of respondent posted as of - date petitioner’s dollar_figure payment of income_tax in or about the 18th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax in or about the 26th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax on date respondent received from petitioner and evalyn a form application_for additional extension of time to file u s individual_income_tax_return asking that the time for filing their tax_return be extended to date respondent approved this request in or about the 39th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax in or about the 5th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax in or about the 8th week of respondent posted as of date petitioner’s and evalyn’s dollar_figure claimed overpayment as a payment of estimated_tax see infra note and related text for later modification in or about the 18th week of respondent posted as of date petitioner’s dollar_figure payment of income_tax the stipulation states that the document is form_2868 the document itself a form_2688 plainly is what the parties intended to describe and we so interpret the stipulation see eg 66_tc_312 - in or about the 19th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax in or about the 27th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax on or about date respondent received from petitioner and evalyn a form_2688 see supra note asking that the time for filing their tax_return be extended to date in or about the 30th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax on or about date respondent received from petitioner and evalyn an unsigned tax_return consisting of a form_1040 and a form_6251 relating to alternative_minimum_tax for individuals petitioner and evalyn sent this document by certified mail the form_6251 shows an alternative_minimum_tax of dollar_figure as does the form_1040 line the form_1040 shows a direction by petitioner and evalyn that their overpayment in the amount of dollar_figure be applied to their estimated_tax on date petitioner sent to respondent a follow-up letter attached to which is an unsigned tax_return consisting of a form_1040 without any attachments petitioner sent this document by the original claimed overpayment discussed supra dollar_figure less dollar_figure equals dollar_figure -- - certified mail the letter asks respondent to reduce to dollar_figure the amount of overpayment applied to petitioner’s tax_liability in or about the 8th week of respondent posted as of date a dollar_figure offset to the previously posted payment of dollar_figure of estimated_tax in or about the 7th week of respondent posted as of date petitioner’s dollar_figure payment of estimated_tax in or about the 18th week of respondent posted as of date petitioner’s dollar_figure payment of income_tax on or about date respondent sent letters to petitioner stating that petitioner apparently had not responded to requests for copies of his tax returns for and so respondent calculated taxes and proposed penalties for those years based on payor information on or about date respondent sent a similar letter to petitioner about on or about date petitioner responded that his tax_return had been filed on date and that that tax_return was ammended sic to lower the overpayment applied from the return see supra note and related text regarding the dollar_figure minimum_tax on or about date respondent replied as follows dear taxpayer we are writing you concerning your income_tax return s for the year s indicated above we have considered the information you sent us on date please return a signed copy of your return with the completed schedule a to support your itemized_deductions - j- please return this information within days of the date of this letter if it is necessary to call you please provide your telephone number and the best time to call on or about date petitioner sent to respondent by certified mail the following letter this letter responds to your correspondence of date i have not received any previous request for my form_1040 enclosed is a copy of my ammended sic form_1040 while reviewing documents i noticed an error on line of my form_1040 also enclosed is a copy of my ammended sic and form 1040s accompanying this letter were unsigned copies of petitioner’s and evalyn’s form sec_1040 for and on or about date respondent replied’ that the material petitioner sent was inadequate and that petitioner should send signed copies of the form sec_1040 together with schedules a b c and e in the meanwhile on date respondent had sent notices of deficiency to petitioner for and on date respondent sent a notice_of_deficiency to petitioner for table shows selected information from certain documents and stipulations in the record the parties have stipulated that exhibit 15-j is a letter to respondent from petitioner concerning petitioner’s and federal_income_tax returns our finding is in accord with exhibit 15-j which clearly is a letter to petitioner from respondent see supra note table ex 16-j ex 8-j ex 14-j ex 1-j transcript recd by r recd by r notice of def of acct date date dtd dtd stipulation adjusted_gross_income dollar_figure dollar_figure -- -- dollar_figure total_tax liability dollar_figure dollar_figure dollar_figure -- payments on or before date dollar_figure dollar_figure big_number dollar_figure dollar_figure overpayment dollar_figure dollar_figure big_number -- dollar_figure to be applied to be applied to approximately estimated estimated_tax tax from the parties’ stipulations as to payments made and overpayment it appears that petitioner’s and evalyn’s total tax_liability is about dollar_figure adjusted_gross_income total_tax liability payments on or before date overpayment ex 14-j recd by r date dollar_figure dollar_figure dollar_figure dollar_figure to be applied to estimate tax table continued ex 2-j notice of def dtd dollar_figure big_number big_number from the parties’ stipulations as to payments made and overpayment total tax_liability is about dollar_figure ex 17-j transcript of acct dtd stipulation -- dollar_figure dollar_figure dollar_figure -- dollar_figure approximately it appears that petitioner’s and evalyn’s evidently includes dollar_figure amount of claimed overpayment to be applied to estimated_tax adjusted_gross_income total_tax liability payments on or before date overpayment table continued ex 14-j recd by r date dollar_figure dollar_figure dollar_figure dollar_figure to be applied to estimated_tax ex 3-j notice of def dtd dollar_figure big_number big_number from the parties’ stipulations as to payments made and underpayment evalyn’s total tax_liability is about dollar_figure to dollar_figure ex 18-j transcript of acct dtd stipulation -- dollar_figure dollar_figure dollar_figure -- big_number approximately it appears that petitioner’s and evidently includes dollar_figure amount of claimed overpayment to be applied to estimated_tax petitioner and evalyn filed a joint tax_return for anda joint tax_return for petitioner did not file maryland state tax returns for the years in issue by october of the following year petitioner and evalyn filed joint tax returns for and on or before date opinion from the parties’ stipulations it appears that the parties agree that petitioner’s and evalyn’s total_tax liability for the years in issue is about dollar_figure to dollar_figure and that petitioner’s payments toward these years’ liabilities total about dollar_figure respondent contends that credit or refund of petitioner’s and evalyn’s and overpayments is time-barred that petitioner has a underpayment of about dollar_figure and that petitioner also is liable for additions to tax under sec_665l1 a and these contentions are based on respondent’s position that petitioner did not file tax returns for these years until date petitioner maintains that credit or refund of his and overpayments is not time-barred and that he is not liable for any additions to tax and that these results depend upon when he and evalyn filed their tax returns for and we agree with a major element of petitioner’s contentions that petitioner’s and evalyn’s joint tax returns for all years were filed on or before date respondent’s determinations as to matters of fact in the notice_of_deficiency are presumed to be correct and petitioner has the burden of proving otherwise see rule a of the tax_court rules_of_practice and procedure 290_us_111 328_f2d_703 10th cir affg bassett v commissioner tcmemo_1963_10 respondent stresses the improbability of the scenario of respondent’s losing petitioner’s tax returns for consecutive years while at the same time retaining in respondent’s files unsigned copies of petitioner’s and evalyn’s partial_tax returns respondent urges us instead to credit respondent’s computer records which demonstrate that the respondent did not receive signed complete tax returns before date on the other hand we regard as improbable the scenario of ‘in his opening statement at trial petitioner stated that he and evalyn filed their joint tax_return for each of the years in issue on or about oct of the following year having first asked for and received extensions of time for filing while on the witness stand petitioner clearly testified to the same effect as to and and inferentially to the same effect as to on opening brief petitioner proposed findings_of_fact that his and tax returns were filed on oct of the following year and that he filed an amended tax_return on date on answering brief petitioner contends that complete signed returns for and were filed within years of the last payment for the given year petitioner’s not filing tax returns for consecutive years while at the same time-- taking the trouble to make payments of estimated_tax and one payment of income_tax for each year filing a timely initial request for extension of time to file the tax_return for each year ’ and submitting an unsigned copy of a form_1040 for each year which shows a liability amount that is quite close to the amount the parties agreed to in their stipulations we are troubled by respondent’s treatment on answering brief of the testimony of respondent’s witness michael hartz hereinafter sometime referred to as hartz with respect toa date date that appears on the stipulated transcript of account for each of the years in dispute respondent states as follows respondent’s transcripts for and contain a date of date exs 16-j 17-j and 18-j at trial an agent of respondent hartz testified that as a result of ‘although the record does not appear to contain direct evidence of such filings we infer this conclusion from the fact that the transcript of petitioner’s account for each year shows a payment as of april of the following year ‘table see supra shows the following amount shown amount derived year by p on ex 14-j from stipulation dollar_figure about dollar_figure dollar_figure about big_number dollar_figure about to big_number the fact that the accounts for each of the three years and contain the same date date that the date on the transcript is merely a date for respondent’s internal use such as a disposal code or for control purposes tr lines and the trial transcript shows that immediately after testifying that the date date appears maybe for respondent’s internal use tr lines hartz stated i have no--i really can’t give you a definitive answer because i have not worked there so i don’t know emphasis added tr lines also immediately after testifying that the date date may have been done for control purposes tr lines hartz stated but that’s strictly you know speculation on my part emphasis added tr lines these were hartz’ responses to questions on redirect examination by respondent’s counsel who authored the brief evidently respondent’s counsel was not happy with the full responses his witness gave at trial he apparently decided to emulate procrustes by cutting off that part of hartz’ testimony that did not fit with the point respondent’s counsel wanted to make this redirect examination came immediately after the following cross--examination q petitioner okay and one other question on and 18-j there is something called return received date-- a hartz uh-huh q --date a yes -- - q what does that mean a normally that is the date the return is received but in this case i cannot tell you why the service_center put that date in there i can only speculate q but in general that would be the date that they-- they claim they received a filed return a in general that’s correct q okay and that’s in there for all three years a that’s correct q and 18-j a that’s correct it’s the same date on all three years respondent’s counsel produced the transcripts of account and called hartz as a witness to show that respondent’s records do not show that petitioner filed a tax_return for or before date however as the foregoing makes plain each of the transcripts of account appears to show that respondent received petitioner’s tax_return for each year as of date respondent’s counsel did not have a witness who could explain this inconsistency that was apparent on the face of each transcript of account we had already concluded that it is more_likely_than_not that petitioner and evalyn filed a tax_return for each year before date see 73_tc_130 concurring opinion in light of the evidence on respondent’s transcripts of account together with the testimony of respondent’s chosen witness we conclude and we have found that -- - it is more_likely_than_not that petitioner and evalyn filed their tax returns for and on or before date we so hold however we do not have credible_evidence that petitioner and evalyn filed their tax returns for any of these years on or before the extended tax_return due dates for the respective years or even that any of these tax returns was filed less than months and day after the respective extended due_date see supra note accordingly petitioner has failed to carry his burden of proving that his tax returns were filed less than months and day after their extended due dates as a result if there is a net amount due see sec_6651 after application of the foregoing then petitioner will be liable for an addition_to_tax under sec_6651 in the amount of percent of that net amount to take account of the foregoing including the parties’ concessions see supra note decision will be entered under rule
